Citation Nr: 1741804	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  09-50 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for a skin condition other than skin cancer. 

5.  Entitlement to service connection for an aortic aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida. 

The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript is of record.  

The case was previously before the Board in October 2015 and again in January 2017 when it was remanded for additional development.  Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  



FINDINGS OF FACT

1.  A right knee disability did not have onset during active service and is not continuous since service, not shown to a compensable degree within one year of service, and is not causally or etiologically related to service.

2.  A left shoulder disability did not have onset during active service and is not continuous since service, not shown to a compensable degree within one year of service, and is not causally or etiologically related to service.

3.  Skin cancer did not have onset during active service and is not continuous since service, not shown to a compensable degree within one year of service, and is not causally or etiologically related to service, nor is it due to Agent Orange exposure.

4.  The skin conditions other than skin cancer did not have onset during active service and are not etiologically related to active service, to include Agent Orange exposure.

5.  An aortic aneurysm did not have onset during active service and is not etiologically related to active service, to include Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for a skin condition other than cancer have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

5.  The criteria for service connection for aortic aneurysm have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, available service treatment records have been obtained, as have VA and private treatment records.  The May 2015 Board hearing transcript and the Veteran's statements are associated with the claims file.  

The Veteran was afforded VA examinations in February 2016 with addendum opinions in February 2017, the reports of which have been associated with the claims file.  When read in conjunction, the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims being decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Pursuant to the Board's January 2017 remand instructions, additional treatment records and the February 2017 addendum opinions were obtained and associated with the record.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary regarding the claim being decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

Although, according to the July 0217 Appellant's Post Remand Brief, the Veteran disagrees with the available scientific and medical evidence which denies there is a direct correlation between the conditions at issue and herbicide exposure, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claims.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In this case, melanoma and left shoulder and right knee degenerative arthritis are chronic diseases whereas aortic aneurysm and additionally diagnosed skin conditions to include tinea corporis, seborrheic keratosis, and scars status post removal of subcutaneous lipoma are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to the Veteran's diagnosed melanoma and left shoulder and right knee degenerative arthritis only.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002). Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  


Analysis

Right knee and left shoulder

The Veteran's contends that his right knee and left shoulder disabilities were incurred in service either as a result of his duties as Canon Crew Member in Korea or his in-service motor cycle accident and that he has had pain since that time.  See July 2017 Appellant's Post Remand Brief; see also Board hearing transcript p. 14.  As these issues are denied on the same basis, they will be discussed together.

As noted above, the Veteran was afforded VA examinations in February 2016.  Diagnoses reported include degenerative arthritis of the right knee and left shoulder.  Thus, a current diagnosis has been shown.  

Service treatment records are negative for any complaints, treatment, or diagnosis of a right knee or left shoulder disability.  During the February 2016 VA examination ,the Veteran reported being in a motorcycle accidence around June 1970 when he was on leave.  He further reported that his right knee was bruised  Reports from People Benevolent Hospital reflect that the Veteran was hit by a car in June 1969 and received x-ray of right forearm and foot.  He returned days later to have sutures removed, examination, and dressing of right arm.  There was no complaint regarding the right knee or left shoulder at that time.  

The February 2016 VA examiner recounted the Veteran's history of complaints regarding his left shoulder and right knee.  Specifically she noted that in July 2001, the first VA primary care provider noted Veteran reported no right knee or left shoulder condition. 

Regarding the right knee, the examiner remarked that the Veteran was seen by Rheumatology in November 2009 at which time he reported right knee pain most often at the end of a hard day at work and it was noted that the Veteran worked construction.  A February 2011 right knee x-ray demonstrated mild degenerative joint disease of the right knee and an April 2011 MRI demonstrated a small nondisplaced horizontal undersurface tear of the posterior horn of the medial meniscus involving the middle and outer 1/3 of the meniscus.  No displaced meniscal fragment was identified within the intercondylar notch or medial gutter of the right knee joint.  Mild degenerative arthrosis of the medial and patellofemoral compartment associated with trace knee joint effusion was also suggested.  A June 2011 VA treatment note reflects that  an impression of synovitis of the right knee.  The examiner indicated that he did not feel MRI finding of meniscus was clinically significant.  

Regarding the left shoulder, the February 2016 VA examiner noted that the Veteran was in a car accident in June 1967 and suffered injuries to the right scalp, wrist, scapula, and clavicle.  An October 2002 VA treatment report reflects that the Veteran reported left shoulder pain at that time.  An October 2002 left shoulder x-ray shows degenerative changes primarily involving the left acromioclavicular (AC) joint space.  A November 2002 VA treatment record reflects that the Veteran reported a several month history of left shoulder pain, and a remote history of a motor vehicle accident 30 years prior.  The impression at that time was AC arthrosis.  

While the February 2016 VA examiner's opinion was noted to be inadequate, an addendum opinion was obtained in February 2017.  The examiner opined that it is less likely than not that the Veteran's diagnosed left shoulder and right knee disabilities, to include arthritis, had onset during active service or within one year of his separation from active service, or are ultimately causally related to any event or circumstance of the Veteran's active service.  Specifically, it was noted that review of STRs (service treatment records) show no documentation of a left shoulder or right knee condition in the service.  The Veteran's separation physical noted normal clinical findings of the left shoulder and right knee and the examiner did not provide a diagnosis of a left shoulder or right knee condition. 

The examiner further noted that there are no medical records from the years immediately post service to establish the chronicity of the claimed left shoulder and/or right knee condition.  Review of the Veteran's hearing testimony dated in 2015 showed that Veteran stated he was injured on the right side of his body which is the opposite side of the claimed left shoulder condition.  Also STRs do not show any documentation of any such accident to support the claimed statement.  Rather the examiner acknowledged STRs show that the Veteran was seen on numerous occasions for other unrelated medical conditions and show not a single complaint of the left shoulder or right knee. With regards to the Veteran's statement of continued pain since the service, the examiner remarked that there is no documentation of this continued pain in the years after service.

The examiner also noted that review of post service medical record show that Veteran did not report any pain due to the left shoulder or right knee for years after he established with the VA.  The examiner also stated that review of the VA medical record and his pain chart under vital signs show no documentation of chronic pain when he presented to the VA.  Rather, it demonstrates that the Veteran did not have chronic left shoulder or right knee pain when he presented to the VA for medical care in 2001 unlike as stated in his statements that he had pain since the service.  The examiner finally noted that post service, the Veteran has been employed in high injury jobs such as construction and it is therefore at least as likely as not that he incurred the left shoulder and right knee disabilities due to the process of development and his activities. 

As the February 2017 VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) ; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the February 2017 VA examiner's opinion, which provided a detailed rationale for the conclusions reached is highly probative. 

There is no other probative medical evidence which supports a nexus between his current right knee and or left shoulder disability and service.  While the Veteran submitted private treatment records reflecting complaints of shoulder pain and an opinion that the Veteran's shoulder pain is at least as likely as not caused by or a result of service, noting that motor vehicle collisions can cause long lasting orthopedic injury; there is no opinion relating the Veteran's currently diagnosed left shoulder degenerative joint disease to service.  Further it is unclear which shoulder the private examiner is referring to and whether the examiner reviewed the pertinent records.  Although it was marked that service treatment records and treatment records since separation from military were reviewed, the examiner also specifically included the notation of "per patient history."  Thus, the private opinion has no probative value regarding whether the Veteran's current left shoulder or right knee degenerative disease or right knee is related to service.

In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current right knee and left shoulder disabilities and his military service, specifically his in-service motor cycle accident, with a probability of 50 percent or greater. 

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his reports as to knee and shoulder pain during the appeal period, and the Board finds these reports are credible.  However, the Board finds that the determinations as to onset and etiology of the Veteran's degenerative arthritis are essentially medical questions, and as such are beyond the Veteran's competence to evaluate based upon his own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the fields of orthopedics.  Thus, his determination that his current right knee and left shoulder degenerative arthritis are related to service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his right knee and left shoulder degenerative arthritis is related to service have no probative value.

The Board has also considered whether presumptive service connection may be awarded based on a continuity of symptomatology.  The Veteran has also asserted that he has experienced right knee and left shoulder problems since active service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record.  Of note, a November 1971 VA examination notes there are no complaints of symptoms except that related to his left eye.  Further, as noted above VA treatment records reflect that the Veteran denied Therefore, the Board finds that presumptive service connection for right knee and left shoulder degenerative arthritis, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, as the Veteran's current right knee and left shoulder disabilities are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest to a compensable degree within one year of separation from active duty, service connection for such is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right knee and left shoulder disabilities, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


The Veteran contends that his skin cancer, skin condition, and aortic aneurysm are secondary to Agent Orange exposure in Korea.  See July 2017 Appellant's Post Remand Brief

Skin cancer

Records reflect that the Veteran has a history of melanoma in situ left shoulder, status post excision with no objective evidence of melanoma.  The date of diagnosis was in 2007.  Thus a current disability has been shown. 

Service treatment records are negative for any complaints, treatment, or diagnosis of skin cancer.  Although the Veteran's in-service exposure to Agent Orange has been presumed, melanoma is not on the list of diseases presumptively associated with Agent Orange exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Thus, service connection for melanoma based on herbicide exposure in service is not warranted.  Next the Board will consider whether or not the Veteran's melanoma would otherwise be service-connected on a direct basis, to include as due to his exposure to Agent Orange. 

During the February 2016 VA examination ,the Veteran reported being treated for skin fungus seven years prior, which he claims he first noticed between 2000 and 2002.  He also reported having three melanomas removed from left upper back, left posterior shoulder, and left front shoulder.  

While the February 2016 VA examiner's opinion was noted to be inadequate, an addendum opinion was obtained in February 2017.  The examiner opined that it is less likely than not that it is less likely than not that the Veteran's claimed skin conditions had onset directly during service, or is ultimately causally related to any event or circumstance of the Veteran's active service, to include the Veteran's confirmed Agent Orange exposure or sun exposure.  Specifically, it was noted that review of review of STRs showed no skin condition in the service.  

The examiner further noted that medical knowledge supports that melanoma is a malignant tumor of the skin melanocytes and that people with multiple nevi are at high risk for developing malignant melanoma.  She indicated that an August 2007 VA Dermatology notes show that veteran stated that he has a family history of melanoma in his sister and nephew.  Additionally, review of medical records also showed the Veteran has always had an outdoor job and stated he has "multiple sunburning with blistering" which is due to his light skin and stated he did not wear hat or sunscreen when he worked construction or drove trucks.   The examiner also remarked that medical knowledge does not support that Agent Orange exposure cause malignant melanoma and thus no cause effect relationship between these conditions is known or established. 

As the February 2017 VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) ; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the February 2017 VA examiner's opinion, which provided a detailed rationale for the conclusions reached is highly probative. 

There is no other probative medical evidence which supports a nexus between his melanoma and service.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his reports as to sunburning with blistering, and the Board finds these reports are credible.  However, the Board finds that the determinations as to onset and etiology of the Veteran's melanoma are essentially medical questions, and as such are beyond the Veteran's competence to evaluate based upon his own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the fields of dermatology or oncology.  Thus, his determination that any melanoma is related to service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his melanoma is related to service have no probative value.

The Board has also considered whether presumptive service connection may be awarded based on a continuity of symptomatology.  The Veteran has also asserted that he has experienced symptoms of melanoma since active service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record.  Of note, a November 1971 VA examination notes there are no complaints of symptoms except that related to his left eye.  Therefore, the Board finds that presumptive service connection for melanoma, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's melanoma and his military service, specifically his in-service sun and/or Agent Orange exposure, with a probability of 50 percent or greater. 

Accordingly, as the Veteran's current melanoma is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest to a compensable degree within one year of separation from active duty, service connection for such is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for melanoma, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Skin condition other than skin cancer

Records reflect that in addition to melanoma, the Veteran has the following skin conditions diagnosed: tinea corporis; multiple subcutaneous lipomas to include removal of subcutaneous lipoma, left axilla; removal of skin tags with no current clinical finding of skin tags; multiple nevi, seborrheic keratosis; history of tinea versicolor; and status post excision of dermatofibroma right thigh.  See February 2017 VA addendum report.  Thus a current disability has been shown.  

Service treatment records are negative for any complaints, treatment, or diagnosis of any skin condition.  Although the Veteran's in-service exposure to Agent Orange has been presumed, the above noted skin conditions are not on the list of diseases presumptively associated with Agent Orange exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Thus, service connection for tinea corporis; multiple subcutaneous lipomas to include removal of subcutaneous lipoma, left axilla; removal of skin tags with no current clinical finding of skin tag; multiple nevi; seborrheic keratosis; and history of tinea versicolor based on herbicide exposure in service is not warranted.  Next the Board will consider whether or not the Veteran's tinea corporis; multiple subcutaneous lipomas to include removal of subcutaneous lipoma; left axilla; removal of skin tags with no current clinical finding of skin tag; multiple nevi, seborrheic keratosis; and history of tinea versicolor would otherwise be service-connected on a direct basis, to include as due to his exposure to Agent Orange. 

During the February 2016 VA examination ,the Veteran reported being treated for skin fungus seven years prior, which he claims he first noticed between 2000 and 2002.  

While the February 2016 VA examiner's opinion was noted to be inadequate, an addendum opinion was obtained in February 2017.  The examiner opined that it is less likely than not that It is less likely than not that the Veteran's claimed skin conditions had its onset directly during service, or is ultimately causally related to any event or circumstance of the Veteran's active service, to include the Veteran's confirmed Agent Orange exposure or sun exposure.  Specifically, it was noted that review of review of STRs showed no skin condition in the service.  

The examiner stated that medical knowledge supports that tinea corporis is caused by a fungal infection of the skin and is worldwide in existence seen in moist skin conditions; multiple subcutaneous lipomas are benign collections of fat cells in the subcutaneous tissue in different locations and is often associated with a genetic predisposition to this condition; and skin tags are caused by benign growth of skin and appears are tiny tags on the skin surface in different locations.  She also noted that multiple nevi are caused by familial, genetic factors and are benign lesions associated with benign proliferation of skin cells; seborrheic keratosis is caused by benign proliferation of skin cells-keratinocytes; tinea versicolor is caused by fungal infections; and dermatofibromas are caused by benign growth of the subcutaneous tissue.  She concluded that medical knowledge does not support that Agent Orange exposure causes the above noted skin conditions and no cause effect relationship between these conditions is known or established.  

She additionally stated that VA Medical record show that after the service veteran worked as a long distance truck driver (involves driving around in the sun all day), window installer, which also causes sun exposure, construction, and in the yard and therefore it is less likely than not that the Veteran's claimed skin conditions had its onset directly during service, or are ultimately causally related to any event or circumstance of the Veteran's active service, to include sun exposure.

As the February 2017 VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) ; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the February 2017 VA examiner's opinion, which provided a detailed rationale for the conclusions reached is highly probative. 

There is no other probative medical evidence which supports a nexus between his skin conditions and service.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his reports as to sunburning and blistering during the appeal period, and the Board finds these reports are credible.  However, the Board finds that the determinations as to onset and etiology of the Veteran's skin conditions are essentially medical questions, and as such are beyond the Veteran's competence to evaluate based upon his own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the fields of dermatology.  Thus, his determination that his current skin conditions are related to service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his skin conditions other than skin cancer are related to service have no probative value.

In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's skin conditions other than cancer and his military service, specifically his in-service sun and/or Agent Orange exposure, with a probability of 50 percent or greater. 

Accordingly, as the Veteran's current skin conditions are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest to a compensable degree within one year of separation from active duty, service connection for such is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for skin conditions other than cancer, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Aneurysm 

VA treatment records reflect that the Veteran was diagnosed with an aortic aneurysm since 2003.  Thus a current disability has been shown.

Service treatment records are negative for any complaints, treatment, or diagnosis of aneurysm.  Although the Veteran's in-service exposure to Agent Orange has been presumed, aortic aneurysm is not on the list of diseases presumptively associated with Agent Orange exposure in Vietnam.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Thus, service connection for the claimed aortic aneurysm based on herbicide exposure in service is not warranted.  Next the Board will consider whether or not the Veteran's aortic aneurysm would otherwise be service-connected due to his exposure to Agent Orange. 

The Veteran was afforded a VA examination in February 2016 to determine the nature and etiology of the claimed aortic aneurysm.  At that time the examiner noted that review of Veteran's service medical record show no aortic aneurysm condition in the service.  Specifically, the examiner remarked on the Veteran's 8/5/1970, 8/22/1970 and 9/14/1970 chest x-rays which did not show an aortic aneurysm.  Review of the Veteran's post service medical record showed no documentation in the years immediately post service to establish the chronicity of the claimed aortic aneurysm condition.  She also noted that the Veteran's medical record show that the Veteran was first diagnosed to have an aortic aneurysm condition in 2003 which is over 30 years post service.

The February 2017 VA examiner opined that it is less likely than not that the Veteran's claimed aortic aneurysm is due to the Veteran's confirmed Agent Orange exposure or sun exposure.  The examiner noted that review of STR show no aortic aneurysm condition in the service.  VA Medical records show that the Veteran was first noted to have thoracic aortic aneurysm in November 2003 on CT of the chest done at VA.  She further stated that medical knowledge supports that thoracic aortic aneurysm are degenerative in etiology and occur along with other risk factors for atherosclerosis such as hyperlipidemia, smoking; and the Veteran's medical record shows that he has long standing history of hyperlipidemia and history of chronic smoking in the past.  Additionally, the VA examiner stated that medical knowledge does not support that Agent Orange exposure causes aortic aneurysm.  Thus no cause effect relationship between these conditions is known or established.

As the February 2017 VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) ; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the February 2017 VA examiner's opinion, which provided a detailed rationale for the conclusions reached is highly probative. 

There is no probative medical evidence which supports a nexus between his current aortic aneurysm and service.  The Board acknowledges that the Veteran is competent to report his symptoms and observations, however, the Board finds that the determinations as to onset and etiology of the Veteran's aneurysm are essentially medical questions, and as such are beyond the Veteran's competence to evaluate based upon his own knowledge and expertise.  Further, the record does not indicate that the Veteran has the requisite medical expertise or training.  Thus, his determination that his current aortic aneurysm is related to service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his aortic aneurysm is related to service have no probative value.

In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current aortic aneurysm and his military service, specifically his in-service Agent Orange exposure, with a probability of 50 percent or greater. 

In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an aortic aneurysm, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a right knee disability is denied.

Service connection for a left shoulder disability is denied. 

Service connection for skin cancer is denied.

Service connection for a skin condition other than skin cancer is denied. 

Service connection for an aortic aneurysm is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


